Citation Nr: 1729089	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  12-16 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for type II diabetes mellitus. 

 2.  Entitlement to service connection for type II diabetes mellitus, claimed as due to in-service exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel



INTRODUCTION

The Veteran had verified active duty from January 1973 to December 1978.  This included deployment to Thailand from October 1973 to November 1974 during the Vietnam War Era. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for type II diabetes mellitus. 

The Veteran requested a Board hearing at the RO.  A Board hearing was scheduled for March 2017, and the Veteran failed to report for his scheduled hearing.  The Board notes that the hearing notification letter was returned by the United States Postal Service as undeliverable.  The Board sent an additional hearing clarification letter in April 2017 to the current address on file, but that letter was also returned as undeliverable.  A copy of the letter was sent to the Veteran's representative as well.  
The Veteran has not informed VA of a different mailing address.  The duty to assist a claimant is not a one-way street, and in this case the Veteran has failed to cooperate to the full extent in the development of his claim.  See Wood v. Derwinski, 1 Vet. App. 406 (1991).  In addition, the Veteran's representative, in a March 2017 informal hearing presentation (IHP), did not indicate that the Veteran wanted his hearing to be rescheduled.  The Veteran's hearing request is therefore considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2016).  The Board additionally notes that in light of the decision below no prejudice to the Veteran will result from proceeding with the claim on appeal.


FINDINGS OF FACT

1.  An unappealed claim of service connection for type II diabetes mellitus was denied by the RO in an October 2008 rating decision.  

2.  The evidence received since the final October 2008 rating decision is new and relates to an unestablished fact necessary to substantiate the claim for service connection for type II diabetes mellitus. 

 3.  The Veteran is presumed to have been exposed to herbicide agents while serving in Thailand at or near the Udorn military base during the Vietnam Era, as the evidence is in equipoise as to whether his MOS as a radio interceptor placed him on or near the perimeter of the base.

 4.  The Veteran has a current diagnosis of type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  The October 2008 rating decision denying service connection for type II diabetes mellitus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (2016). 

 2.  The evidence received since the final October 2008 rating decision is new and material, and the claim for service connection for type II diabetes mellitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 

 3.  The Veteran's type II diabetes mellitus is presumed to have been incurred during his active service in Thailand during the Vietnam era.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(e) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the favorable action taken herein, the Board finds that further discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is not required at this time.


New and Material Evidence - Analysis

In an October 2008 rating decision, the RO considered and denied the Veteran's original claim for service connection for type II diabetes mellitus.  The RO notified the Veteran of the decision later that month, finding that although diabetes had been diagnosed, he had no qualifying service within the Republic of Vietnam.  The Veteran did not initiate an appeal within the one year appeal period.  Therefore, the October 2008 decision is final.  38 U.S.C.A. § 7105 (d)(3) (West 2014); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2016). 

Thereafter, the Veteran sought to reopen his claim for service connection for diabetes in November 2009.  The RO continued its denial of his claim in the July 2010 rating decision on appeal here, finding no new and material evidence sufficient to reopen the claim, and this appeal ensued.

In a March 2012 SOC, the RO reopened and continued to deny the Veteran's claim.  Regardless of the RO's reopening however, the Board must still determine de novo whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board must preliminarily decide whether new and material evidence has been presented in a case, before addressing the merits of the claim.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

In an October 2010 Notice of Disagreement (NOD), the Veteran asserted that while stationed in Thailand, he was in a fenced-in top secret compound and patrolled when needed leading to his exposure to herbicide agents.  

In a January 2011 statement in support of claim, the Veteran reiterated his assertion that he was exposed to herbicide agents during his service in Thailand.  He mentioned that he worked on a secret base as a radio research interceptor, which led him to be near combat units to help them with intercepting enemy troops. 

According to a deferred rating decision dated in March 2012, the RO received confirmation that the Veteran had completed a tour of duty in Udorn Thailand with the 7th Radio Research Field Station from October 1973 to November 1974.  Additionally, his February 1974 service treatment records (STRs) state that his location was APO 96386 which is Ramasun (at or near Udorn) and confirmed his military occupation specialty (MOS) was Morse Intercept.  

Lastly, a September 2015 communication from the Veteran included a non-precedential, archived Board decision that granted service connection for diabetes due to exposure to herbicide agents and the significantly, that veteran in that case also served in 7th Radio Research Field Station during the same time period as the Veteran. 

The above noted evidence received after the last final denial is both new and material.  Accordingly, the Board concludes that new and material evidence has been received to reopen the Veteran's claim for service connection for type II diabetes mellitus.

Service Connection Claim - Analysis

As indicated, the Veteran seeks service connection for type II diabetes mellitus, which he asserts is related to his exposure to herbicide agents during Thailand service.  

The Board initially notes that there is evidence of a current disability, as the Veteran's medical evidence reflects a current diagnosis of type II diabetes mellitus.  See Salisbury and Winston- Salem VAMC 2006 to 2008 medical treatment records showing an assessment for diabetes. 

Notably, type II diabetes mellitus is among those diseases associated with herbicide agents exposure under 38 C.F.R. § 3.309(e).  38 C.F.R. § 3.307 (a)(6)(ii).  

Moreover, the Board notes that the use of Agent Orange and other herbicide agents has been confirmed in some portions of the Kingdom of Thailand.  The Board notes that a May 2009 fast letter issued by the VA indicated that while the Thailand CHECO Report did not report the use of tactical herbicide agents on allied bases in Thailand, it did indicate sporadic use of non-tactical (commercial) herbicide agents within fenced perimeters.  Therefore, if a Veteran's military occupational specialty (MOS) or unit was one which regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicide agents.  See Fast Letter 09-20 (May 6, 2009). 

Additionally, VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 bulletin, C&P indicated that it has determined that there was significant use of herbicide agents on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Based Defense in Thailand.  Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicide agents of a tactical nature, or that of a "greater strength" commercial variant, were used.  Given this information, C&P has determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of exposure to herbicide agents on a "facts found or direct basis" should be extended to those veterans.  Significantly, C&P stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  The May 2010 bulletin identifies several bases in Thailand, including Udorn.  C&P indicated that exposure to herbicide agents should be acknowledged on a facts found or direct basis if (1) a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by his or her military occupational specialty, performance evaluations, or other credible evidence; (2) an Army veteran was a member of a military police unit that served at or near a base perimeter in Thailand; or (3) an Army veteran who served on an air base in Thailand and provided perimeter security.

As noted, the RO confirmed that the Veteran served in the Army and was stationed in Thailand, located at APO 96386 which is located in Ramasun (at or near Udorn) from October 1973 to November 1974.  Based on the foregoing, the Board finds the Veteran served in Thailand during the applicable time period.  Therefore, the only question remaining is whether the Veteran's MOS led him to the perimeter of his base in Thailand.   In this regard, the Veteran reported that, in his role as an interceptor, he patrolled the base when needed.  In addition, he asserted that he was attached to the armed forces units for eight to eighteen hours and for consecutive days at times when not enough soldiers were present to cover all positions.  Although the current claims file contains no verification of the Veteran's specific duties, he as a layperson is competent to report the events he experienced in service.  

The Board further notes that his lay assertions were consistent throughout the pendency of this appeal and therefore the Board finds these reports to be credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (indicating that lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, capable of lay observation.  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, as a factual matter, affording the Veteran the benefit of the doubt, the Board finds that evidence is in relative equipoise that this Veteran's MOS led him to serve on the perimeter of the base in Thailand, and as such, the Board finds that he is presumed to have been exposed to herbicide agents during his service in Thailand.  As the Veteran's currently diagnosed type II diabetes mellitus is among those diseases as associated with herbicide agents exposure, entitlement to service connection for type II diabetes mellitus is warranted.  38 U.S.C.A. § 51-7(b); 38 C.F.R. 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for type II diabetes mellitus is reopened. 

Service connection for type II diabetes mellitus is granted. 



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


